Citation Nr: 0001426	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-19 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to September 27, 1996, 
for service connected mechanical low back pain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) granting service connection for 
mechanical low back pain effective from September 27, 1996.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Service medical records acquired after the Board's 
January 1996 decision, denying service connection for a low 
back disorder, confirm that the veteran developed a chronic 
low back disorder during service.

3.  The veteran filed his original claim for service 
connection for a low back disorder within one year of his 
December 24, 1992 separation from service.


CONCLUSION OF LAW

An effective date of December 25, 1992, for service-connected 
mechanical low back pain is warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.156, 3.400(b)(2)(q)(ii) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted service 
connection for his mechanical low back pain effective from 
the date of his original claim for service connection.  He 
and his representative argue, in essence, that had newly 
discovered and obtained in-service X-rays been properly 
evaluated in service or available for review during 
consideration of his original claim, service connection would 
have been effective based upon the date of the original 
claim.

The veteran filed a claim of entitlement to service 
connection for a low back disorder in January 1993, less than 
a month after his December 24, 1992, separation from service.  
The RO denied the claim in April 1993.  The decision 
acknowledges that service medical records (SMRs) confirm 
treatment for low back pain.  But the decision cites lack of 
evidence both of a chronic back disorder in service and of a 
current lower back disorder as grounds for denying service 
connection.  SMRs associated with the claims file at the time 
of the RO's decision include a November 1992 diagnosis of 
"mechanical low back pain" and a brief December 1992 
notation, "X-rays normal."  Neither lower back X-ray films 
nor a full evaluation of the films were associated with the 
claims file.  In January 1996 the Board denied the veteran's 
appeal after concluding that he had not incurred a chronic 
low back disorder in service.

In a letter dated September 27, 1996, the veteran's 
representative provided the RO with a request to reopen the 
claim of entitlement to service connection for a low back 
disorder.  In January 1997 the veteran informed the RO that 
he had obtained the in-service X-ray films of his lower back 
and that he believed they would prove the December 1992 SMR 
notation to have been erroneous.  In March 1997 the veteran 
provided the RO with a report from a private physician who 
had reviewed the X-rays of the veteran's lumbar spine taken 
in November 1992 at Camp Lejeune Navy Hospital.  The report 
states that the in-service X-rays disclose small Schmorl's 
node deformities on the inferior and superior plates of L1 
and L2, and the inferior plates of L4 and L3, and loss in 
vertical anterior height of L1 related to a compression 
fracture.  The physician opined that the X-rays disclosed 
back defects which "do not appear to be of an acute nature" 
and which "may be related to trauma."

In August 1997 a VA physician reviewed the claims file, the 
1992 Camp Lejeune X-rays and the private physician's report 
and concurred that the films demonstrate anterior wedging of 
the veteran's L1 vertebral body and Schmorl's nodes which 
could represent evidence of an old compression fracture.  
After reviewing medical evidence including February 1993 VA 
X-rays of the veteran's lumbosacral spine, the VA physician 
opined that there was no internal change in the veteran's 
lower spine from 1992 to 1997, and that the veteran's low 
back pain was related to the mechanical back pain which began 
during his period of active service.

When new and material evidence requires the VA to reopen a 
claim and to grant the benefit sought, the effective date for 
the awarded benefit usually is the date entitlement arose or 
the date of the claim to reopen, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(r) (1999).  
However, when new and material evidence consists of service 
department records considered lost or mislaid at the time of 
disposition of the original claim, well-established VA policy 
requires the award of benefits based upon the date of the 
original claim.  38 C.F.R. § 3.400(q)(2); Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), citing VA G.C. Digested Opinion, 
July 17, 1984, (supplemental service department records 
correcting prior erroneous reports support awarding benefits 
retroactive to the veteran's original claim).  Award of 
retroactive benefits upon the appearance of lost, mislaid or 
erroneous service department records also is contemplated by 
VA regulation pertaining to new and material evidence.  
38 C.F.R. § 3.156 (1999).

The Board finds that the newly acquired X-ray films clearly 
reveal that during his active service the veteran incurred a 
chronic lower back disorder for which service connection is 
appropriate.  The Board further finds that the unavailability 
of the records at the time of disposition of the original 
claim rendered them effectively lost or mislaid at that time.  
Finally, the Board notes that the veteran filed his original 
claim for service connection for this disorder in January 
1993, less than a year following his separation from service.  
Therefore, the April 1993 decision is reconsidered and the 
date of the veteran's original claim determines the effective 
date for service connection for the low back disorder, i.e., 
the day following separation from active service.  See 
38 C.F.R. §§ 3.156(c), 3.400(b)(2)(q)(2).



ORDER

An effective date of December 25, 1992 for mechanical low 
back pain is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

